DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 15 August 2022 are herein acknowledged.  Claims 1-10  remain pending and are hereinafter examined on the merits. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In the Application Data Sheet (IDS), filed on 05 February 2021, the title of the invention, “INTERNATIONAL DEVICE WITH PVDF ULTRASOUND DETECTOR” should be changed to “INTERVENTIONAL DEVICE WITH PVDF ULTRASOUND DETECTOR.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9  are rejected under 35 U.S.C. 103 as obvious over Erkamp (US 20170172618 A1),  in view of Hamm (US 2017/0360398 A1), and further in view of Shepard (US 2018/0193000 A1).
Regarding Claim 1, Erkamp (US 20170172618 A1) discloses an interventional device (Abstract, [0087] wherein “the present principles are employed for ultrasound guided needle interventions”) comprising: 
an elongated shaft having a longitudinal axis (Fig. 5A-F, wherein the needle include an elongated shaft); and 
an ultrasound detector ([0079] “A piezoelectric (e.g., P(VDF-TrFE)) or similar material 520 (FIG. 5C)”), comprising a polyvinylidene fluoride (PVDF) homopolymer foil strip ([0079], [0081] “piezoelectrical polymers such as PVDF and P(VDF-TrFE) are candidate materials for sensor production”; Fig. 5C, #520 shows a strip ring piezoelectric sensor), 
wherein the foil strip is wrapped around the longitudinal axis of the elongated shaft in a form of a band having an axial length along the longitudinal axis (Fig. 5C, #520 shows a strip ring piezoelectric sensor that provides a band having an axial length along the longitudinal axis), and … .
While Erkamp discloses that a piezoelectric element such as a PVDF piezoelectric element can be a small ring in the range of 300 micron wide ([0079] “a small ring (e.g., 300 micron wide)”), Erkamp does not disclose explicitly wherein the axial length is in the range 80 - 120 microns.
Hamm teaches wherein the axial length is in the range 80 - 120 microns (see Hamm, [0052] wherein “the width of the marker elements 106 is minimized, such as 20 μm to 200 μm, or 50 μm to 100 μm”). Shepard also teaches a PVDF piezoelectric transducer that has a dimension in a range of 80-120 microns (see Shepard, [0008]-[0009], “the integrated piezoelectric transducers can have a length by width by thickness of approximately 150 μm by 95 μm by 28 μm” in which “95 μm” can be considered as a measured length; Abstract, wherein “The disclosed subject matter includes the integration of piezoelectric transducers, such as polyvinylidene fluoride (PVDF)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the small piezoelectric ring element, as taught by Erkamp, to have a width in the range of “20 μm to 200 μm, or 50 μm to 100 μm,” like taught by Hamm, and further be a micro-scale PVDF piezoelectric element, like taught by Shepard, in order to provide “narrower marker elements … [that] are preferred to reduce potential interference and to increase specificity,” and provide micro-scale sensors/transducers to be used for in-vivo sensing. (see Hamm, [0051]; see Erkamp, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Notably, this modification can also be achieved by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success ((MPEP 2143). In this case, a person of ordinary skill can minimize the size of a marker/sensor by reducing the size of the foil strip in light of the teachings of Erkamp in view of Hamm and Shepard.
Furthermore, in light of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04). Here, the claimed range does not alter the function of a piezoelectric marker as disclosed by Erkamp. Therefore, the change of size from a 300 micron-wide small ring to a sensor with thickness of 80-120 microns does not patentably distinguish the claimed invention from the prior art.
Regarding Claim 4, Erkamp further discloses wherein the foil strip includes a first surface and a second surface ([0079], [0081] “piezoelectrical polymers such as PVDF and P(VDF-TrFE) are candidate materials for sensor production”; Fig. 5C, #520 shows a strip ring piezoelectric sensor that at least has two surfaces, the inner surface of the strip/ring facing the shaft [the first surface] and the outer surface of the ring [the second surface]), 
Wherein the ultrasound detector further comprises a first electrical conductor ([0093] wherein “a dielectric is provided on the surface of the conductive body followed by the formation of a bottom electrode with a corresponding trace. These structures may be formed prior to the piezoelectric polymer. In this way, the conductive body need not be employed as an electrode. In addition, the
conductive body need not be conductive for this arrangement”) and a second electrical conductor ([0090] wherein “ an electrode is formed over the piezoelectric polymer including a trace connecting to the electrode”),
wherein the first electrical conductor is in electrical contact with the first surface of the foil strip (Fig. 8, #722 “underneath the piezoelectric layer”; Fig. 8 also shows that step 722 of forming a first electrical conductor is followed by step 704 of forming piezoelectric layer to create contact between the conductor and the inner surface of the piezoelectric layer; also see [0093]),
wherein the second electrical conductor is in electrical contact with the second surface of the foil strip ([0090] wherein “an electrode is formed over the piezoelectric polymer including a trace connecting to the electrode; see also Fig. 8, #708), and 
wherein the first electrical conductor and the second electrical conductor each extend along the elongated shaft for making electrical contact with the ultrasound detector at an axially-separated position along the elongated shaft with respect to the ultrasound detector (Fig. 8, [0093] wherein the first conductor is formed between the device and the piezoelectric layer; see Figs. 5A-5F regarding the elongated shaft; [0090] wherein the second conductor is formed on the outer surface of the piezoelectric layer; Fig. 8, the dielectric formed in step 706 axially separates the electrical conductors formed in 722 and 708; [0079] “a very thin conductive trace 524 along the needle 14” can be interpreted as extending along the elongated shaft that shows that an electrode and its corresponding trace (electrical conductors) can extend along the shaft).
Regarding Claim 5, Erkamp further discloses wherein the ultrasound detector further comprises a first polymer layer ([0058] wherein the dielectric insulator can be a polymer layer; Fig. 8, #722, wherein the dielectric layer is formed before forming the piezoelectric layer) and a second polymer layer ([0058] wherein the dielectric insulator can be a polymer layer; Fig. 8, #710, wherein the second dielectric insulator is formed over the electrical conductor), and 
wherein the foil strip and the first electrical conductor and the second electrical conductor are interposed between the first polymer layer and the second polymer layer (Fig. 8 shows that the piezoelectric layer in step 704 and its corresponding electrical conductor are interposed between dielectric insulators formed in 722 and 710).
Regarding Claim 6, Erkamp further discloses wherein the ultrasound detector further comprises an electrical shield layer (Fig. 8, #712 “conductive shield”), and
wherein the electrical shield layer is disposed radially outwards of the first polymer layer and the second polymer layer with respect to the longitudinal axis such that at least along the axial length of the band (Fig. 8, wherein the conductive shield/electrical shield, 710, is formed after forming both insulating polymer layers in 722 and 710), the electrical shield surrounds the foil strip ([0090] wherein the “conductive shield is formed over the second dielectric layer” that can be interpreted as enclosing the lower levels including the piezoelectric strip as formed in fig. 8, step 704).
Regarding Claim 7, Erkamp further discloses wherein the electrical shield layer extends along at least a portion of the elongated shaft, and wherein along the at least a portion of the elongated shaft, the electrical shield layer surrounds the first electrical conductor and the second electrical conductor for electrically shielding the first electrical conductor and the second electrical conductor ([0090] wherein the “conductive shield is formed over the second dielectric layer” that can be interpreted as enclosing the lower levels including the piezoelectric strip as formed in fig. 8, step 704; also see [0067] wherein “The conductive shield 128 may be produced by vapor deposition or dip coating in conductive ink. Care needs to be taken to not cover the tip (distal end portion of the needle 14)”. In other words, the shield can cover the entire shaft except the tip of the needle).
	Regarding Claim 9, Erkamp further discloses the interventional device according to claim 5 wherein the ultrasound detector is provided by an elongated stack (Fig. 5A-5F shows an elongated shaft for forming the transducer; Fig. 8 shows various steps that several layers are formed over each other that can be interpreted as a stack), the elongated stack comprising: 
the foil strip (see the rejection for Claim 1 where the transducer includes a foil strip); 
the first electrical conductor (see the rejection under Claim 4); 
the second electrical conductor (see the rejection under Claim 4); 
the first polymer layer (see the rejection under Claim 5); 
the second polymer layer (see the rejection under Claim 5), 
wherein the elongated stack has a first edge and an opposing second edge, the first edge and the second edge being separated by a width dimension, and the first edge and the second edge each extending along a length direction of the elongated stack (Fig. 8 and [0088] wherein “forming a sensor may include conformally forming the sensor about at least a portion of a circumference of the device. The sensor may be formed over a portion of the circumference or over the entire circumference. The
sensor may be formed in an arcuate or planar arrangement or having any suitable shape.” So, the detector may be a rectangle shaped sensor and also can be formed over the entire circumference that can be interpreted as extending along a length direction of the shaft; see also the rejection for Claim 9 under 35 U.S.C. 112(b) discussed above), wherein the foil strip extends along a detector direction that forms an acute angle with respect to the length direction of the elongated stack (Fig. 8 and [0088] wherein “forming a sensor may include conformally forming the sensor about at least a portion of a circumference of the device. The sensor may be formed over a portion of the circumference or over the entire circumference. The sensor may be formed in an arcuate or planar arrangement or having any suitable shape.” So, when the sensor is planar and is placed on the circumference of the shaft, it may form an acute angle with the axis of the shaft; see also the rejection for Claim 9 under 35 U.S.C. 112(b) discussed above), and 
wherein the elongated stack is wrapped in a form of a spiral around the elongated shaft (101) such that the foil strip provides the band ( [0088] wherein “ The sensor may be formed over … over the entire circumference”).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as obvious over Erkamp (US 20170172618 A1)  in view of Hamm (US 2017/0360398 A1), in view of Shepard (US 2018/0193000 A1), and further in view of Sabaria (US 2009/0076594 A1).
Regarding Claim 2, while Erkamp discloses the use a strip as a marker (see the rejection under Claim 1), it does not disclose wherein the strip/marker has a thickness in a range of 8.5 to 9.5 microns.
Sabaria teaches wherein the strip/marker has a thickness in a range of 8.5 to 9.5 microns ([0027] wherein “the marker thickness is approximately 0.25 to 30 microns. More preferably, the marker thickness is approximately 5 microns”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strip, as taught by Erkamp, to be in the range of “0.25 to 30 microns,” like taught by Sabaria, in order to avoid altering the expansion of the enclosed medical device. (see Sabaria, [0027]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, in light of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04). Here, the claimed range does not alter the function of a piezoelectric marker as disclosed by Erkamp and it does not patentably distinguish the claimed invention from the prior art.
Regarding Claim 8, while Erkamp discloses the use an ultrasound detector comprising multiple layers as a marker in a radial direction with respect to the longitudinal axis (see the rejections under Claims 1 and 4-7; Fig. 5A-5F and Fig. 8 shows that the layers are formed on a shaft, so, the thickness is increased in a radial direction with respect to the longitudinal axis), it does not disclose wherein the ultrasound detector/marker has a thickness in a range of 10 - 100 microns.
Sabaria teaches wherein the detector/marker has a thickness in a range of 10 - 100 microns ([0027] wherein “the marker thickness is approximately 0.25 to 30 microns. More preferably, the marker thickness is approximately 5 microns”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detector/marker, as taught by Erkamp, to be in the range of “0.25 to 30 microns,” like taught by Sabaria, in order to avoid altering the expansion of the enclosed medical device. (see Sabaria, [0027]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, in light of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04). Here, the claimed range does not alter the function of a piezoelectric marker and its corresponding layers as disclosed by Erkamp. Therefore, the claimed thickness for the detector/marker is not patentably distinct from the prior art.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Erkamp (US 20170172618 A1)  in view of Hamm (US 2017/0360398 A1), in view of Shepard (US 2018/0193000 A1), and further in view of Pitman (US 20100268014 A1).
Regarding Claim 3, while Erkamp discloses an elongated shaft (see the rejection under Claim 1), it does not disclose wherein the elongated shaft has an inner diameter or an outer diameter that corresponds to a Birmingham Wire Gauge in a range of 22 to 20.
Pitman teaches wherein the elongated shaft has an inner diameter or an outer diameter that corresponds to a Birmingham Wire Gauge in the range of 22 to 20 (Figs. 4A, 4B, [0028] wherein “the overall outside diameter of the needle shall be 15 gauge to 22 gauge”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the elongated shaft, as taught by Erkamp, to be 15 gauge to 22 gauge, like taught by Pitman, in order to provide a shaft/fiducial needle that is capable of having a visualization portion and visualization markers to be used in interventional medical procedures. (see Pitman, [0028]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Erkamp (US 20170172618 A1)  in view of Hamm (US 2017/0360398 A1), in view of Shepard (US 2018/0193000 A1), and further in view of Seo (US 2002/0173720 A1).
Regarding Claim 10, Erkamp in view of others discloses an interventional device according to Claim 1 (see the rejection under Claim 1). However, Erkamp as modified by others under Claim 1 is silent as to an ultrasound-based position determination system comprising:
… a beamforming ultrasound imaging probe configured to generate an ultrasound field; 
an image reconstruction unit processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe; and 
a position determination unit processor configured to compute a position of the ultrasound detector of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound detector, and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound detector.
Seo teaches an ultrasound-based position determination system (Abstract, Fig. 1, #25 “position detector”) comprising:
… a beamforming ultrasound imaging probe configured to generate an ultrasound field ([0034] “ultrasound waves from an external probe 11 to allow the external probe 11”; [0041] “ultrasound pulse received by the external probe 11 is beam-formed in many directions by a digital beam former 14,”; Fig. 1, #11 and the “3-D scanning region”) ; 
an image reconstruction unit processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe (Fig. 1, #18 “3-D processor” in combination with the other related parts and processing units used in the system; and 
a position determination unit processor configured to compute a position of the ultrasound detector of the interventional device respective the ultrasound field based on ultrasound signals (Fig. 1, #25 “position detector”; [0036] wherein “A position detector 25 estimates the position of the navigation ultrasound wave source 23, i.e., the position of the distal end of the internal probe 22, on the basis of the reception signal. Obviously, this position is the position of the distal end of the internal probe 22 relative to the external probe 11, and is expressed in a coordinate system unique to the external probe 11”) transmitted between the beamforming ultrasound imaging probe and the ultrasound detector (Fig. 1, see the signals sent to ultrasound detector #11 from the localization emitter #23 of the interventional medical device #22; Abstract, wherein “The second ultrasound image data is synthesized with the first ultrasound image data on the basis of the position of the first probe relative to the second probe, which is detected by a position detector”), and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound detector (Fig. 5, Figs. 6A-6B show a radial image (that can be considered as an icon) which is added to a cross section image of the external probe based on the position obtained from the end marker 23 of the internal probe 22; see also [0050]-[0054] for more details of the image synthesizing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the interventional medical device equipped with markers, as taught by Erkamp and modified by others in Claim 1, in the ultrasound positioning system, like taught by Seo, in order to provide a method for localizing an interventional medical device during performing medical procedures inside the body and further to utilize the acquired positional information to provide additional information of interest regarding the scanned region of interest by the external probe such as providing a synthesized image that includes the missing portion of a radial image. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
With regard to the first Office action:
the objections are withdrawn in light of the amendments.
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erkamp (US 20170172544 A1) discloses a sensor device includes a flexible planar strip (40) including a plurality of layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                             


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793